TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 7, 2014



                                      NO. 03-14-00187-CV


                                Halff Associates, Inc., Appellant

                                                v.

                                  Michael Mathews, Appellee




    APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on March 13, 2014.

Halff Associates, Inc. has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. Each party shall bear their own costs relating to this appeal,

both in this Court and the court below, and this decision shall be certified below for observance.